      Case 7:19-cr-02120 Document 49 Filed on 03/08/21 in TXSD Page 1 of 4



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION


UNITED STATES OF AMERICA                       '
                                               '
v.                                             '    CRIMINAL NO. 19-CR-2120
                                               '
MATTHEW LEE SEPULVEDA                          '


                GOVERNMENT=S PROPOSED VOIR DIRE QUESTIONS

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW the United States of America, by and through its Acting United States

Attorney for the Southern District of Texas and the undersigned Assistant United States Attorney

hereby submits the attached proposed voir dire questions.


                                                    Respectfully submitted,

                                                    JENNIFER B. LOWERY
                                                    ACTING UNITED STATES ATTORNEY

                                                    /s/ Sarina Sophia DiPiazza
                                                    Sarina Sophia Dipiazza
                                                    Assistant United States Attorney
                                                    Federal Bar No. 3382571


                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the Government=s Proposed Voir Dire
Questions, was on March 8, 2021, filed by ECF and served on defense counsel.


                                                    /s/ Sarina Sophia DiPiazza
                                                    Sarina Sophia Dipiazza
                                                    Assistant United States Attorney
                                                    Federal Bar No. 3382571

                                               1
         Case 7:19-cr-02120 Document 49 Filed on 03/08/21 in TXSD Page 2 of 4




                             PROPOSED VOIR DIRE QUESTIONS

          1.    Have you or any of your acquaintances ever had any experiences with law

enforcement (either good or bad) that would influence your ability to sit as a fair and impartial

juror?

          2.    Have you or any of your acquaintances ever had any experiences with the Federal

Government (either good or bad) that would influence your ability to sit as a fair and impartial

juror in this matter?

          3.    The Defendant is charged with two counts of deprivation of civil rights.

                          a. Does anyone have any difficulty with the law that makes it a crime to

                              commit these offenses?

                          b. Do you have any personal objection to the laws of the United States

                              that prohibit violations of a person’s civil rights?

          4.    The trial will involve allegations of sexual assault. Will you be able to listen to

allegations of this nature and render a fair and impartial verdict in this case?

          5.    Do you belong to any group or organization that seeks to influence the enforcement

or lack of enforcement of any laws of the United States?

          6.    Do you have any personal or religious objection to sitting in judgment of another

person?

          7.    Is there anything that you have read in newspapers, magazines, or viewed on

television regarding civil rights violations, law enforcement, or the Federal Government that would

influence your ability to sit as a fair and impartial juror in this case?




                                                   2
      Case 7:19-cr-02120 Document 49 Filed on 03/08/21 in TXSD Page 3 of 4




        8.      Would you tend to disbelieve the testimony of a witness because that witness is a

law enforcement officer or an individual who is assisting law enforcement officers?

        9.      Would you tend to disbelieve the testimony of a witness because that witness is an

undocumented alien simply due to his status as an undocumented alien?

        10.     Do you have any negative feelings about law enforcement agencies or the

investigations conducted by them, such that you could not render a fair and impartial verdict for

both the government and the defense?

        11.     Do you have any feelings about the United States Government, the criminal justice

system or the prosecution of criminal cases that would affect your ability to render a fair and

impartial verdict in this case?

        12.     Do you have any belief, opinion or conscientious concern about the duties or

responsibilities involved in the jury service that would affect your ability to serve as a fair and

impartial juror, or affect your ability to render a fair and impartial verdict, based on the evidence

presented in court and the judge=s instructions on the law?

        13.     If you are selected to sit as a juror on this case, would you be willing and able to

render a verdict based solely on the facts and documents in evidence and the law as the Court will

give it to you in its instructions, disregarding any other ideas, notions, or beliefs about the law that

you may have?

        14.     Some people, once they make up their minds, are reluctant to change them. Do

you believe that you fall into that category?




                                                   3
      Case 7:19-cr-02120 Document 49 Filed on 03/08/21 in TXSD Page 4 of 4



       15.     Do you have any medical problem, including eyesight or hearing difficulties, which

might make it difficult for you to serve as a juror, or problems that might cause you to be physically

uncomfortable and therefore, distract you from what you will hear and see?

       16.     Is there any reason you can think of that would influence your ability to sit as a fair

and impartial juror in this case?

       17.     Is there any juror that has had a relative or close friend arrested or the subject of an

investigation for any criminal offense?

       18.     Have you or any member of your family had an encounter with a law enforcement

officer of any agency, whether local, state or federal, that has left you with negative thoughts or

feelings about law enforcement in general?

       19.     Does anyone have any difficulty promising to follow the law in this case as stated

by the court, even if they disagree with the law?

       20.     Does anyone here feel they have the right to ignore the law as stated by the court

and decide a case based on their own belief of what the law should be?




                                                  4
